Citation Nr: 1823082	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected chondromalacia with degenerative arthritis in the left knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected patella tendonitis with degenerative joint disease in the right knee. 

3.  Entitlement to service connection for coccydynia.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1982, from October 2001 to October 2002, and from April 2008 to January 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a July 2016 decision, the Board denied the Veteran's claims seeking higher ratings for his left and right disabilities.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court), and in a September 2017 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.

The issues of entitlement to service connection for coccydynia and to a TDIU were remanded in the July 2016 Board decision, and have not yet been certified back to the Board.  As such, those issues will be not be addressed further in this remand 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As per the September 2017 memorandum decision, the Board finds that remand is required to afford the Veteran a VA knee examination that address periods of flare-up. 

Since the Veteran's last VA knee examination, the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that these matters must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.  

The Board finds that remand is also required to ensure compliance with the holdings of Correia, specifying that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As the previous VA examinations of record did not provide range of motion values for active and passive motion, a new examination must be provided.  See Barr v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed the extent and severity of his left and right knee disabilities, to include any locking and/or instability in those joints.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.  

Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left and right knee symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

Additionally, the examiner should comment on any locking and/or instability that is present in the Veteran's left and right knees. 

4. Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

